      Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 1 of 10 PageID #: 273




                                IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF MISSISSIPPI

                                          OXFORD DIVISION




LOEB BROS. REALTY, L.P.                                                       PLAINTIFF




VS.                                                   CASE NO. 3:20‐cv‐00193‐GHD‐JMV




PARKWAY EXCHANGE, LLC, and

AMY CHATHAM, Individually                                                 DEFENDANTS



                                     AGREED PROTECTIVE ORDER



         IT IS HEREBY STIPULATED AND AGREED, by and among the parties hereto,

through their undersigned counsel, that the following provisions of this Agreed Protective Order

(the "Order") shall govern disclosure and use by the parties of all documents, testimony, exhibits,

interrogatory answers, responses to requests to admit and any other materials and information

disclosed or provided in the above-referenced action (the "Action") by First Security Bank

(“FSB”).

      1. All Information produced or disclosed in the Action shall be used solely for the

prosecution or defense (including any appeal therefrom) of the Action and shall not be used for

any other purpose.

      2. When used in this Order, the term:


{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 2 of 10 PageID #: 274




           a. "Confidential Information" shall mean all documents produced by FSB which are

               marked as “CONFIDENTIAL” and testimony, and all information contained

               therein.

           b. "Receiving Party" shall refer to any party to this Action and any non-party that

               receives Confidential Information.

   3. Unless otherwise ordered by the court or permitted in writing by FSB, a Receiving Party

may disclose Confidential Information only to:

           a. counsel of record in this Action, as well as the parties’ personal attorney and any

               of their respective employees to whom it is reasonably necessary to disclose the

               information in connection with this Action;

           b. the named parties including in-house counsel, officers, directors, and employees

               of the Receiving Party to whom disclosure is reasonably necessary for this

               Action;

           c. experts, consultants, or investigators including their staff who have signed the

               Acknowledgment attached hereto as Exhibit A;

           d. court reporters and their staff, stenographers or video operators, professional jury

               or trial consultants, mock jurors, and professional vendors to whom disclosure is

               reasonably necessary for this Action;

           e. during their depositions and deposition preparation, witnesses in the Action to

               whom disclosure is reasonably necessary and who have signed the

               Acknowledgment attached hereto as Exhibit A (although such individuals shall

               not be permitted to retain any copies);


{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 3 of 10 PageID #: 275




           f. any mediator or arbitrator engaged by the named parties in connection with this

                Action; or

           g. other persons only after notice to all parties and upon order of the Court, or upon

                written consent of FSB.

   4. Designation of documents or other material as containing Confidential Information may

be made at or prior to the time of production of documents by stamping or otherwise affixing the

legend “CONFIDENTIAL” or any other legend which would put the Receiving Party on notice

that such documents are confidential and not subject to disclosure except pursuant to this Order.

The use of a document as an exhibit at a deposition shall not in any way affect its designation as

Confidential.

   5. Each expert, advisor, consultant, fact witness, or potential fact witness who receives

Confidential Information shall be shown a copy of this Order and be advised of its contents.

Each such individual shall execute the written acknowledgement attached hereto as Exhibit A.

   6. Any person or entity in possession of Confidential Information shall maintain those

materials in a reasonably secure manner, and shall not reveal or discuss such information to or

with any person not entitled to receive it, so that the Confidential Information is not further

disclosed or used in any manner inconsistent with this Order. The protections conferred by this

Order cover not only the protected information itself, but also any information copied or

extracted therefrom, as well as copies, excerpts, summaries, or compilations thereof, plus

testimony, conversations, or presentations by parties or counsel to or in court or in other settings

that might disclose protected material to persons not authorized to receive such material.




{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 4 of 10 PageID #: 276




   7. Nothing in this Order shall prevent or in any way limit disclosure, use or dissemination of

any Confidential Information that:

           a. is or became public knowledge, not in breach of this Order;

           b. was acquired by a party from a non-party having the right to disclose such

               information; or

           c. was learned by a party as a result of that party's own independent efforts,

               investigation, or inquiry.

   8. If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Confidential Information to any person or in any circumstance not authorized under this Order,

the Receiving Party must immediately after learning of the disclosure (a) notify FSB in writing

of the unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

Confidential Information; (c) inform the person or persons to whom unauthorized disclosures

were made of all the terms of this Order; and (d) request such person or persons to execute the

Acknowledgment that is attached hereto as Exhibit A.

   9. If a Receiving Party is served with a subpoena or a court order issued in another litigation

or an investigation that compels disclosure of any Confidential Information, that Receiving Party

must: (a) promptly notify FSB in writing and provide it with a copy of the subpoena or court

order; (b) promptly notify in writing the individual or entity who caused the subpoena or order to

issue in the other litigation or investigation and provide it with a copy of this Order; and (c)

cooperate with respect to all reasonable procedures pursued by FSB.




{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 5 of 10 PageID #: 277




   10. FSB must notify the Receiving Party within fourteen (14) calendar days of receiving the

notice and accompanying information if it intends to seek a protective order from the court to

avoid disclosure of the Confidential Information.

           a. If FSB timely seeks a protective order, the Receiving Party served with the

               subpoena or court order shall not produce any Confidential Information before a

               determination by the court from which the subpoena or order issued, unless FSB

               consents to such production in writing.

           b. If FSB fails to object or seek a protective order from the court within thirty (30)

               calendar days of receiving the notice and accompanying information, the

               Receiving Party may produce the Confidential Information responsive to the

               subpoena or court order.

           c. Nothing in these provisions should be construed as authorizing or encouraging a

               Receiving Party in this Action to disobey a lawful directive from another court.

   11. Inadvertent failure to designate materials as Confidential at the time of production may

be remedied by supplemental written notice by FSB. FSB must notify the Receiving Party within

fourteen (14) calendar days after discovering that it inadvertently failed to designate the

information as confidential. If such notice is given, all documents, materials, or testimony so

designated shall be subject to this Order as if they had been initially designated as Confidential.

Therefore, the Receiving Party should notify any non-party to whom disclosure was made about

the confidentiality designation. This provision shall not apply to any documents that have

already otherwise become publicly available.




{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 6 of 10 PageID #: 278




   12. Without written permission from FSB or a court order secured after appropriate notice to

all interested persons, a Receiving Party may not file in the public record in this Action any

Confidential Information. However, this Order does not, by itself, authorize the filing of any

document under seal. Any party wishing to file Confidential Information in connection with a

motion, brief, or other submission to the court must comply with the applicable Federal Rules of

Civil Procedure or the Local Uniform Civil Rules of the United States District Court for the

Northern District of Mississippi for sealing. If the motion to seal is denied, the information may

be filed without sealing.

   13. Within sixty (60) calendar days after the final disposition of this Action, including any

appeals, each Receiving Party must either return all Confidential Information to FSB or destroy,

to the extent commercially reasonable, such material, including all copies, abstracts,

compilations, summaries, and any other form in which the Confidential Information may have

been reproduced or captured.

   14. In the event that additional persons or entities become parties to this Action, such parties

shall not have access to Confidential Information produced by FSB until the newly-joined parties

or their counsel confirm in writing to all other parties that they have read this Order and agree to

be bound by its terms.

   15. This Order shall not prejudice in any way the rights of any party to introduce as evidence

at trial any document, testimony, or other evidence subject to this Order that is otherwise

admissible, or prejudice in any way the rights of any party to object to the authenticity or

admissibility into evidence of any document, testimony, or other evidence subject to this Order.

A party that intends to present or that anticipates that another party may present Confidential

Information at a hearing or trial shall bring that issue to the Court's and parties' attention by

{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 7 of 10 PageID #: 279




motion or in a pretrial memorandum without disclosing the Confidential Information. The Court

may thereafter make such orders as are necessary to govern the use of such documents or

information at trial. In the event that Confidential Information is used in open court during any

court proceeding or filed as a trial exhibit, the material shall lose its confidential status and

become part of the public record, unless FSB applies for and obtains an order from the court

specifically maintaining the confidential status of particular material. Before any court

proceeding in which Confidential Information is to be used, counsel will confer in good faith on

such procedures that may be necessary or advisable to protect the confidentiality of any such

Confidential Information.

    16. The treatment accorded under this Order shall survive the termination of this Action.

This Order shall not prevent any party from applying to the Court for further or additional

protective orders, for the modification of this Order, or from agreeing with the other parties to

modify this Order, subject to the Court's approval.

    17. The court may, sua sponte, amend this Order.


        SO ORDERED, this the 9th day of September, 2020




                                                Jane M. Virden_________________________
                                                UNITED STATES MAGISTRATE JUDGE



AGREED BY:


/s/Benjamin D. West
Benjamin D. West
Counsel for Plaintiff


{D1485472.1}
    Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 8 of 10 PageID #: 280




/s/Wilton V. Byars, III
Wilton V. Byars, III
Counsel for Defendants




{D1485472.1}
       Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 9 of 10 PageID #: 281




                                                EXHIBIT A

                                   IN THE UNITED STATES DISTRICT COURT

                                FOR THE NORTHERN DISTRICT OF MISSISSIPPI

                                              OXFORD DIVISION




LOEB BROS. REALTY, L.P.                                                             PLAINTIFF




VS.                                                        CASE NO. 3:20‐cv‐00193‐GHD‐JMV




PARKWAY EXCHANGE, LLC, and

AMY CHATHAM, Individually                                                       DEFENDANTS




                                        ACKNOWLEDGEMENT

I, _____________________________, declare that:
      1.   I have received a copy of the Agreed Protective Order ("Protective Order") in this
           Action.
      2.   I have carefully read and understand the provisions of this Protective Order and I agree to
           abide by its terms.
      3.   I will hold in confidence, will not disclose to anyone other than those persons specifically
           authorized by the Protective Order, and will not copy or use for purposes other than for
           this Action any information designated "Confidential" that I receive in this Action, except
           to the extent that such information designated "Confidential" is or becomes public
           domain information or otherwise is not deemed "Confidential" in accordance with the
           Protective Order.
      4.   I agree that at the conclusion of the litigation, I will return all confidential information to
           the party or attorney from whom I received it.
      5.   I agree to subject myself personally to the jurisdiction of this Court for the purpose of
           proceedings relating to my performance under, compliance with, or violation of the
           Protective Order.


{D1485472.1}
   Case: 3:20-cv-00193-GHD-JMV Doc #: 37 Filed: 09/09/20 10 of 10 PageID #: 282




   6.   I understand that disclosure of information designated "Confidential" in violation of the
        Protective Order may constitute contempt of court.
I declare under penalty of perjury that the foregoing is true and correct.
        ___________________________                       ___________________________
                      Date                                             Signature




{D1485472.1}
